Citation Nr: 0906123	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for skin cancer/skin 
condition.  

3.  Entitlement to service connection for a pulmonary 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to July 
1969 and from May 2002 to February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDING OF FACT

The Veteran does not have PTSD, skin cancer or a chronic skin 
disease, and/or a pulmonary disability.  


CONCLUSION OF LAW

The criteria for service connection for PTSD, skin 
cancer/chronic skin disease, and a pulmonary disability have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

PTSD

Establishing service connection for PTSD requires specific 
findings. These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id., see also 38 C.F.R. § 4.125(a) (2007).  

In March 2006, the Veteran underwent a VA examination 
regarding his claimed PTSD.  The examiner indicated that he 
had conducted a file review, clinical interview and mental 
status examination.  He recorded a detailed account of the 
clinical interview.  The examiner determined that the Veteran 
did not have PTSD.  He provided an Axis I DSM-IV diagnosis of 
"marriage relationship problems."  Significantly the 
examiner explained his findings in terms of the DSM-IV 
stating that the Veteran did not meet conditions A or B for a 
diagnosis of PTSD.  

There is no evidence of record that the Veteran has ever been 
diagnosed with PTSD.  The veteran indicated in his March 2005 
claim that he had never been treated for PTSD.  In a PTSD 
questionnaire, dated in March 2005, the Veteran reported that 
that he had never been diagnosed with PTSD.  

Thus, the only medical evidence regarding a PTSD diagnosis is 
affirmative evidence that the Veteran does not have PTSD.  As 
discussed above, entitlement to service connection for 
disease or injury is limited to cases in which the Veteran 
has the claimed disability.  See 38 U.S.C.A. § 1110.  Because 
the Veteran does not have PTSD his claim for service 
connection for PTSD must be denied.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

As all evidence is unfavorable to the Veteran's claim, the 
benefit-of- the-doubt rule is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Pulmonary disability claim

In his March 2005 application for compensation benefits, the 
Veteran indicated that he was claiming service connection for 
a "Pulmonary cond[ition] due to Toxic chem[icals]", with 
treatment at Port Hueneme.  Port Hueneme is the location that 
the Veteran identified as where he left active service in 
July 1969.  The Veteran has indicated that he was exposed to 
asbestos and an environmental hazard.  

There is no specific statutory guidance with regard to 
asbestos related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos- 
related information as M21-1, Part VI.  The Court of Veterans 
Appeals (now the Court of Appeals for Veterans Claims and 
hereinafter the Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under the DVB Circular guidelines.  
See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).

Subpart ii of M21-1MR Part IV, lists some of the major 
occupations involving exposure to asbestos including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
M21-1MR, Part IV Subpart ii, Chapter 2, Section C, Topic 9, 
see also M21- 1MR Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29.  

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C 
in essence acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
Veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published 
at 65 Fed Reg. 33422 (2000).

Service treatment records, including records from the 
Veteran's service with the National Guard, contain no reports 
of symptoms or findings of pulmonary disease.  
In a November 1965 report of induction medical history the 
Veteran indicated that he had asthma at four or five years of 
age.  A July 1969 separation report of medical examination 
shows normal clinical evaluations of the Veteran's lungs and 
chest.  

Overall, this is evidence that the Veteran did not have a 
pulmonary disability or symptoms of a pulmonary disability 
during service.  

National Guard records include a September 1992 report of 
medical history in which the Veteran indicated that he had a 
current or past history of asthma.  There is no indication 
that this referred to anything other than his childhood 
asthma reported in 1965.  

In an October 2000 report of medical history, the Veteran 
indicated that he did not have either a past or current 
history of asthma, shortness of breath, chronic cough, or 
pain or pressure in the chest, or exposure to asbestos or 
toxic chemicals.  An associated report of medical examination 
shows normal clinical evaluations of the Veteran's lungs and 
chest.  As he reported in October 2000 that he did not have 
asthma, and there is no other indication that he has had 
asthma, it is reasonable to assume that even if he did have 
asthma in 1992, he has not had that condition at any time 
relevant to his claim on appeal, which was received by VA in 
March 2005.  

VA outpatient treatment records are associated with the 
claims file but are absent for any evidence of treatment for 
pulmonary symptoms or disease.  During the March 2006 VA PTSD 
examination, the Veteran reported that he was quite healthy.  
This is some evidence that the Veteran has no pulmonary 
disability.  

The only indication that the Veteran was exposed to asbestos 
or an environmental hazard is that he checked option boxes on 
his application for VA benefits received in March 2005.  Next 
to the option box for asbestos exposure, the Veteran provided 
"US NAVY ?".  He also indicated that he was exposed to an 
environmental hazard in the Gulf War but had no disability at 
present.  In answer to the question "What was the hazard?", 
he provided "3rd world country EGYPT".  The Veteran's 
responses are evidence that the Veteran has merely speculated 
as to exposure to asbestos or an environmental hazard but has 
no knowledge of any such exposure.  

In a March 2005 questionnaire specific to asbestos and toxic 
substances exposure, the Veteran listed his duty occupations 
as "Security", "watch" and "electrician".  Service 
personnel records show that the veteran had service with a 
mobile construction battalion as an electrician.  He did not 
list any of the occupations for which asbestos exposure is 
likely.  This, together with the Veteran's report in the 
October 2000 report of medical history that he had had no 
past or current history of exposure to asbestos or toxic 
chemicals is evidence against a finding that the Veteran was 
exposed to asbestos during service.  

In that questionnaire, the Veteran indicated that he was 
claiming disability for a pulmonary condition and that he had 
been exposed to "toxics" while serving in the U.S. Navy in 
1969, noting the toxic chemicals as lead paint and antifungal 
- antimold paints.  This is more evidence that the Veteran 
was not exposed to asbestos during service.  There is no 
evidence of record showing an association between pulmonary 
disease and an exposure to lead based, antifungal, or 
antimold, paint.  

However, the Board need not focus on any such exposure as 
there is no evidence that the Veteran has the claimed 
pulmonary disability.  That is, even if it were shown that 
the Veteran was exposed to asbestos, or for that matter some 
toxic substance, his claim would fail because there is no 
evidence that he has the claimed disability.  

The only indication that the Veteran has a pulmonary 
disability is his own contention.  In his July 2007 
substantive appeal, the Veteran correctly reported that the 
July 1969 report of separation medical examination contained 
the annotation that a chest x-ray showed hilar and peripheral 
calcifications, not considered disabling, and that this was 
not listed on his entrance report of medical examination.  He 
also contended that "VAMC did a pulmonary function test 
which resulted in 80% volume."  

As stated above, VA treatment records do not show that the 
Veteran has a pulmonary disability and, regardless of the 
annotation of hilar and peripheral calcifications on the 
report of separation examination, there is no evidence that 
this was evidence of disease.  The Veteran has not described 
any symptoms of a pulmonary disability.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  His self diagnosis of a 
pulmonary condition and his interpretations of diagnostic 
test results are not competent evidence because he has not 
demonstrated that he has other than the medical knowledge of 
a layperson.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

This is not to say that laypersons can never provide 
competent evidence as to what, at first glance, may appear to 
be a medical question.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In Barr and Jandreau, the questions involved diagnoses of 
varicose veins and a dislocated shoulder, respectively.  
However, the Court has found that whether a Veteran suffered 
from asthma is not subject to the opinion of a layperson.  
See Layno, 6 Vet. App. at 470-71.  Similarly, in Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), the Court stated that 
rheumatic fever is not a condition capable of lay diagnosis.  
Simply stated, lay opinions as to complex medical questions 
are not competent evidence.  

The diagnosis of a pulmonary disability is nearly identical 
to the issue addressed in Layno and is more similar in 
complexity to asthma and rheumatic fever than to a dislocated 
shoulder and varicose veins.  Hence, the Veteran's self-
diagnosis is not competent evidence.  

The record is absent for any evidence that the Veteran has a 
pulmonary disability.  As stated above, an essential element 
of service connection is that the Veteran has the claimed 
disability.  As the Veteran has produced no evidence that he 
has any pulmonary disease, his claim must be denied.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Skin claim

In his March 2005 application for compensation benefits, the 
Veteran indicated that he was claiming service connection for 
"Skin cancer/condi[tion] due to sun and AO [Agent Orange]" 
and indicated that he was treated at the VA Medical Center 
(VAMC) in Roseburg.  

Of note is that certain diseases are presumed to have been 
caused by exposure to the herbicide agent referred to as 
"Agent Orange" during service in the Republic of Vietnam 
during the Vietnam conflict.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  However, the presumption simple 
relieves the claimant of showing a nexus between a current 
disease and his service.  As with the Veteran's other claims 
in this case, there is no competent evidence that the Veteran 
has a skin disability.  Therefore, no discussion is necessary 
as to whether he was exposed to Agent Orange during service.  

Service treatment records contain no mention of symptoms of 
or treatment for skin disease.  A July 1969 separation report 
of separation medical examination shows a normal clinical 
evaluation of the Veteran's skin.  In the associated report 
of medical history, the Veteran indicated that he did not 
then have nor had ever had tumor, growth, cyst, or cancer.  

The September 2000 Report of medical examination, from the 
Veteran's service with the National Guard, includes a normal 
clinical evaluation of his skin.  In the associated report of 
medical history, the Veteran indicated that he had no past or 
current history of skin diseases, or tumor, growth, cyst or 
cancer.  

Treatment records from the Roseburg VAMC are of record but 
contain no mention of skin cancer or any skin disease.  
During the March 2006 VA PTSD examination, the Veteran 
reported that he was quite healthy.  

The service treatment records and VA treatment records 
provide evidence that the veteran does not have skin cancer 
or a chronic skin disease.  There is no competent evidence to 
the contrary.  

For the same reasons stated above with regard to the 
Veteran's claimed pulmonary disability, he is not competent 
to self diagnose skin cancer or a skin disease.  The Veteran 
has not offered any statements regarding symptoms.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Rather he has simply 
contended that that he has either skin cancer or a skin 
condition.  In short, the Veteran's statements regarding skin 
cancer/skin condition are not competent evidence.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran has produced no competent evidence of skin cancer 
or a skin disease.  Nor has he provided information regarding 
evidence of such or an indication of a current skin 
disability other than his statements, which are outweighed by 
the medical evidence of record.  All treatment records are 
absent for statements of skin disease.  In the absence of 
proof that he has a skin disability, there can be no valid 
claim.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Because all evidence shows that the veteran has never had a 
skin disability, the appeal as to this issue must be denied.  
Given that all of the evidence of record is against granting 
service connection for a skin disability, the benefit-of-the-
doubt rule is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed disabilities.  

Here, the remaining VCAA duty to notify was satisfied by way 
of letters sent to the Veteran in June and November 2005 that 
fully addressed all three notice elements and were sent prior 
to the initial RO decision in this matter.  The June 2005 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  In the August 2005 
letter, the RO provided the Veteran with additional notice 
specific to his claim for service connection for PTSD.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel record as well as VA treatment records.  In 
March 2006, VA afforded the Veteran an examination with 
regard to his claimed PTSD.  

A medical examination was not afforded the Veteran with 
regard to his claims for service connection for skin and 
pulmonary disabilities, nor was an opinion obtained.  On his 
application for VA benefits, the Veteran checked a selection 
box for asbestos exposure.  However, in a questionnaire 
specific to asbestos and toxic substances exposure he in 
reported none of the occupations for which asbestos exposure 
is likely and in an October 2000 report of medical 
examination for the National Guard he indicated that he had 
no past or current history of asbestos or toxic chemical 
exposure.  

The Board finds that the Veteran's mere assertion in an 
application form of exposure to toxic substances or asbestos, 
contradicted by his own reported history and unsupported by 
any other evidence, does not trigger VA's duty to afford the 
Veteran a VA examination or obtain an opinion.  Because there 
is no competent evidence that the Veteran has either a skin 
disability or a pulmonary disability, VA has no duty to 
afford him a VA examination or obtain a medical opinion with 
regard to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


